                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



 JAMES GHAISAR et al.,

                Plaintiffs,                        Civil Action No. 1:19-cv-1224 (CMH/IDD)

 v.

 UNITED STATES OF AMERICA,

                Defendant.



            SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
           CONSENT MOTION TO EXTEND TIME FOR EXPERT REPORTS

       Pursuant to the Court’s request, Plaintiffs hereby submit this Supplemental Memorandum

of Law in support of their Consent Motion to Extend Time for Expert Reports.

       Plaintiffs issued their first set of document requests to the United States on January 24,

2020, the same day the Court issued its Scheduling Order. The United States’ production of

documents in response to Plaintiffs’ requests was due on February 24, 2020. According to the

Scheduling Order entered in this case, Plaintiffs’ expert report is due February 28, 2020, which

gave Plaintiffs only four days after the receipt of the government’s discovery to be reviewed by

the expert and incorporated in his report. Plaintiffs therefore requested a four-week extension of

time to disclose experts and provide reports called for in Rule 26(a)(2)(B), to permit sufficient

time for Plaintiffs’ expert witness to review the United States’ production.

       In the meantime, shortly after Plaintiffs filed their Motion to Extend Time with this Court

on February 24, counsel for the United States informed Plaintiffs’ counsel that the United States’

first production would consist of only 125 pages of documents (mostly consisting of Park Police
Policies and Guidelines). Rather than e-mail these documents to Plaintiffs’ counsel, the

government mailed them. Plaintiffs’ counsel received this mailed production shortly before the

time of this filing. On February 24, 2020 counsel for the United States further informed

Plaintiffs’ counsel, for the first time, that the United States intends to produce documents in

stages, and that the United States may not complete its final production of documents—once a

protective order is entered by the Court—until March 24, 2020. Plaintiffs’ counsel has requested

a meet and confer with the United States’ counsel in an effort to reach an agreement on the

objections the government has lodged to its discovery requests, the breadth and scope of any

Protective Order, and the timing of the government’s discovery responses. If we are not

successful in reaching an agreement on these points, Plaintiffs may have to seek an Order from

the Court.

       In light of this, Plaintiffs will have at most a small fraction of the documents requested by

the current February 28 deadline for Plaintiffs’ expert report. In light of the ongoing discussions

regarding the protective order terms, it is unclear when the United States will complete its

production to Plaintiffs. Because of this—and despite Plaintiffs’ diligent efforts to timely

complete discovery—Plaintiffs may not have the materials necessary to produce an expert report

even by the March 27 deadline proposed in the original Motion to Extend Time. Plaintiffs thus

respectfully amend their request to ask that their deadline to disclose experts and provide reports

called for in Rule 26(a)(2)(B) be extended to two weeks after the date the United States

completes its document production, to permit Plaintiffs’ expert sufficient time to review that

production.

       Counsel for the Plaintiffs notes that counsel for the United States consented to Plaintiffs’

initial request for an extension of time, but not to Plaintiffs’ reasoning for that request. In light




                                                   2
of the foregoing events, which transpired after counsel for the Plaintiffs conferred with counsel

for the United States regarding the Motion to Extend Time, Plaintiffs respectfully request a

hearing on their motion.




Dated: February 26, 2020                             Respectfully submitted,

                                                     /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     Roy L. Austin, Jr. (pro hac vice)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com
                                                     raustin@hwglaw.com

                                                     Counsel for Plaintiffs




                                                 3
                                CERTIFICATE OF SERVICE
       I hereby certify that on February 26, 2020, I filed the foregoing via the CM/ECF system,

which will send a Notification of Electronic Filing to the following:

                                    Dennis C. Barghaan, Jr.
                                       Kimere J. Kimball
                                 Attorneys for the United States
                                  dennis.barghaan@usdoj.gov
                                  kimere.kimball@usdoj.gov



                                                     /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com

                                                     Counsel for Plaintiffs
